                              · UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Perfecto Ruano                                                        Docket No. 7:16-CR-11-2D

                               Petition for Action on Supervised Release

COMES NOW Ryan T. Walker, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Perfecto Ruano, who, upon an earlier plea of guilty to
Conspiracy to Commit Offenses Against the United States, to wit, Mail Fraud 18 U.S.C. § 371, was
sentenced by the Honorable James C. Dever III, U.S. District Judge, on November 15, 2016, to the custody
of the Bureau of Prisons for a term of 57 months. It was further ordered that upon release from imprisonment
the defendant be placed on supervised release for a period of 36 months.

Perfecto Ruano was released from custody on January 27, 2020, at which time the term of supervised release
commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On April 28, 2021, the undersigned probation officer met with the defendant at the office. During this
meeting, the defendant expressed that he had COVID a few months ago and it caused a pulmonary
embolism. In addition, he expressed he is having cataracts surgery in both eyes beginning in May 2021,
and his recovery is set for June 2021. The defendant informed the undersigned probation officer that he
cannot work at this time and is unable to make the court ordered $400 payments each month. The defendant
made $400 payments each month up until November 2020. The undersigned probation officer informed
the defendant that the U.S. Probation Office would recommend reducing his monthly payments from $400
a month to $250 a month beginning in July 2021. Therefore, it is respectfully recommended that the
defendant's term of supervised release be modified to allow him the opportunity to pay $250 each month,
and that supervision be permitted to continue.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

The defendant shall pay installments of $250 per month beginning July 2021. The probation officer shall
continue to monitor the defendant's ability to pay and shall notify the court of any needed modification of
the payment schedule.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


Isl David W. Leake                                   Isl Ryan T. Walker
David W. Leake                                       Ryan T. Walker
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     414 Chestnut Street, Suite 102
                                                     Wilmington, NC 28401-4290
                                                     Phone: 910-679-2030
                                                     Executed On: May 5, 2021
Perfecto Ruano
Docket No. 7:16-CR-11-2D
Petition For Action
Page2
                                      ORDER OF THE COURT

Considered and ordered this      (p                 (\J_tu./=--------~' 2021, and ordered filed and
                                        . day of _ _...
made a part of the records in the above case.            J

    :{ _to._"u'
Jame C. Dever III
U.S. District Judge
